DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on December 30, 2020, claims 6, 7, 10, 16 and 17 were amended, and claim 14 was cancelled. Currently, claims 1-13 and 15-20 are pending in this application.
Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant reference, US 2019/0079620 to Yoshida, fails to disclose or suggest a liquid crystal display device comprising gate lead lines extending in the second direction and respectively connected to the gate lines at at least one of a plurality of intersections between the gate lead lines and the gate lines, wherein in a planar view, the common lines partially overlap the gate lead lines respectively.
As shown in Figs. 1, 2, 5 and 6, Yoshida only discloses a liquid crystal display device having an image display region made up of a plurality of pixels arranged in a first direction X and a second direction Y intersecting the first direction X, the liquid crystal display device comprising:
transistors 23 and pixel electrodes 24 respectively provided in the plurality of pixels (paragraph 30);
a common electrode 25 facing the pixel electrodes 24 (paragraph 31);
gate lines 26 extending along the first direction X and supplying gate signals to the transistors respectively;

common lines 31 extending along the second direction Y and connected to the common electrode 25 (paragraph 35).
Re claim 17, Yoshida fails to disclose or suggest a liquid crystal display device comprising a contact film formed in a same layer as the pixel electrodes and space apart from the pixel electrodes; and an alignment film covering the pixel electrodes and the contact film, wherein the contact film partially overlaps the contact hole.
As shown in Figs. 1, 2, 5 and 6, Yoshida only discloses a liquid crystal display device having an image display region made up of a plurality of pixels arranged in a first direction X and a second direction Y intersecting the first direction X, the liquid crystal display device comprising:
transistors 23 and pixel electrodes 24 respectively provided in pixels (paragraph 30);
common electrodes 25 arranged in the first direction X and the second direction Y, each faces one or more of the pixel electrodes 24 and are provided separately from each other (Fig. 1 and paragraph 31);
gate lines 26 extending along the first direction X and supplying gate signals to the transistors respectively;
data lines 27 extending along the second direction Y and supplying data signals to the transistors respectively; and
touch lines 31 extending along the second direction Y (Fig. 1 and paragraph 35); an insulating film 37 formed between the common electrodes 25 and the touch lines 31; and an alignment film covering the pixel electrodes 24 (paragraph 33), wherein


Re claim 10, Yoshida fails to disclose or suggest a liquid crystal display device comprising gate lead lines extending in the second direction and respectively connected to the gate lines at at least one of a plurality of intersections between the gate lead lines and the gate lines and the contact hole is formed between the gate lead line and the data line.
As shown in Figs. 1, 2, 5 and 6, Yoshida only discloses a liquid crystal display device having an image display region made up of a plurality of pixels arranged in a first direction X and a second direction Y intersecting the first direction X, the liquid crystal display device comprising: 
transistors 23 and pixel electrodes 24 respectively provided in pixels (paragraph 30); 
common electrodes 25 arranged in the first direction X and the second direction Y, each faces one or more of the pixel electrodes 24 and are provided separately from each other (paragraph 31;
gate lines 26 extending along the first direction X and supplying gate signals to the transistors respectively;
data lines 27 extending along the second direction Y and supplying data signals to the transistors respectively; and
touch lines 31 extending along the second direction Y (paragraph 35); and
an insulating film 37 formed between the common electrodes 25 and the touch lines 31 (Fig. 6),
wherein
each touch line 31 is connected to a corresponding one of the common electrodes 25 via a corresponding contact hole 42 formed in the insulating film 37, and 

Yoshida discloses that alignment films (not illustrated) for orienting the liquid crystal molecules in the liquid crystal layer 22 are formed on innermost surfaces of the substrates 20 and 21 in contact with the liquid crystal layer 22 (paragraph 33). As shown in Fig. 5, the pixel electrodes 24 are formed on the substrate 21. Accordingly, it is clear that an alignment film covers the pixel electrodes 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
February 13, 2021